Order entered March 24, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00896-CV

                        PIERRE INVESTMENTS, INC., Appellant

                                              V.

       DAVID CORONA D/B/A CORONA AND SON CONSTRUCTION, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC 12-12422-I

                                          ORDER
       We GRANT appellee’s March 20, 2015 motion for an extension of time to file an

amended brief. Appellee shall file an amended brief by April 27, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE